Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.2 RAM Reinsurance Company Ltd. Summary of Mortgage and Collateralized Debt Obligation Exposure UPDATE  March 17, 2008 The following summarizes RAM Res exposure to residential mortgage-backed securities, or RMBS, and collateralized debt obligations, or CDOs, as of December 31, 2007. 1 RAM Re generally follows the classifications for mortgage and CDO securities used by the primary insurers and reported to RAM Re. RAM Re Ratings As a reinsurer we report outstanding exposure on a one quarter lag, which is consistent with the reinsurance industry practice. However, we closely monitor any credit changes on an ongoing basis through discussions with the primaries and rating agencies. The RAM Re ratings shown in the tables below are based on the current ratings of the primaries and the rating agencies as of our review on January 19, 2008. Mortgage Securities Exposure The following table summarizes RAM Res RMBS outstanding par exposure as of December 31, 2007 by loan type and vintage. ($MM) Pre-2002 Total OS Sub-prime 10.3 Other Mortgage 11.4 International 12.4 34.1 The following table provides the break-down of RAM Res mortgage exposure outstanding as of December 31, 2007 for deals closed since January 1, 2005 by product type and RAM Re Rating. 2 In the 4 th quarter RAM Re downgraded internal RAM Re Ratings on a large portion of our HELOC exposure to below investment grade. The reduction in HELOC exposure in the quarter was partly due to the recapture during the quarter of approximately $74 million by the ceding primaries. 1 RAM Re reports outstanding exposures on a one-quarter lag basis. 2 RAM Re ratings are current as of January 19, 2008. These ratings are assigned by RAM Re based on managements judgment and take into consideration the ratings assigned by the primaries and the rating agencies. RAM Re undertakes no obligation to update its ratings, and such ratings do not constitute investment advice. We believe our ratings represent more timely ratings than that of the rating agencies. 1 Mortgage Securities Exposure
